DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 6/14/2022. Claims 5, 7, 9, 11, 14, 16, 17, and 24-26 have been amended. Claims 8 and 20-23 have been cancelled. New claims 35-39 have been added. Therefore, claims 1-7, 9-19, and 24-39 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452), in view of Long et al. (2009/0299257).
Regarding claim 1, Weston discloses a method for promoting perfusion at a tissue site (increasing the circulation of blood through the venous system) (Weston, para. 008), the method comprising: circumferentially disposing a dressing (311) proximate intact skin extending of the tissue site (overall device is circumferentially disposed over the tissue site which includes intact skin; see FIG. 4 and para. 0043), wherein the dressing comprises: a comfort layer (370; liner; para. 0043) configured to be circumferentially disposed proximate the intact skin (as shown in Weston’s FIG.4); 
a sleeve (320) (enclosure) formed from a semi-permeable material (enclosure may be constructed in whole or in part of gas-permeable materials -- para. 0029) that forms a chamber containing the comfort layer (370) to seal the comfort layer within the chamber between the sleeve and the intact skin (the enclosure is placed over the lower leg portion of the patient, including the liner) (Weston, para. 0044, lines 24-30; also as shown in FIG. 4); 
an attachment device for sealing the sleeve to the intact skin (enclosure maybe sealed to the adjacent portions of the body using any sealing means) (Weston, para. 0043, lines 30-35);
supplying negative pressure into the chamber (reduced pressure is supplied to the volume under the enclosure in the area of the wound; directly connected to the reduced pressure supply means by means of a connector) (Weston, para. 0045, lines 5-25);
collapsing the sleeve in response to the supplied negative pressure, stiffening the sleeve in response to the supplied negative pressure; and pulling the intact skin radially outwards in response to the supplied negative pressure (reduced pressure is supplied to the volume under the enclosure in the area of the wound; state of complete collapse -- since Weston discloses the same steps and structures as claimed, the sleeve that has a vacuum being applied to be caused to collapse against the skin will have the same effect of stiffening the sleeve) (Weston, para. 0044-45).
Weston does disclose the distribution of vacuum by wound packing means, and that the liner is a cotton layer which act as a means for distributing the vacuum as a manifold, but does not explicitly disclose a manifold formed from a porous material having flow channels for distributing negative pressure to the intact skin and is between the comfort layer and the sleeve.
Long teaches a reduced pressure apparatus and method for delivery of a vacuum to a wound or tissue site of a patient comprising a manifold (735) (shaped dressing bolster) that is formed from a porous material having an flow channels for distributing negative pressure to the skin (cellular foam, open-cell foam), wherein the manifold is disposed to the proximate the intact skin and a comfort layer (741; breathable dry layer) is configured to be disposed in the chamber between the intact skin and the manifold (Long, para. 0071, 0040; FIG. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the method of Weston a manifold that is formed from a porous material having an open cell structure, wherein the manifold is disposed to the proximate the intact skin and a comfort layer is configured to be disposed in the chamber between the intact skin and the manifold as taught by Long to allow the comfort layer to help avoid skin irritation while the manifold is able to evenly distribute pressure to the tissue (Long, para. 0071).
The functional language has been carefully considered but deemed not to impose any structural limitation on the claims distinguishable over the structure of the manifold of the modified device of Weston. Since the manifold of the modified device of Weston has the same structure as claimed, the manifold is able to be used in the same manner as set forth in the claim to cause the sleeve to collapse upon application of the vacuum, stiffening the sleeve to stabilize the sprain joint and pulling the intact skin radially outward (since Weston discloses a sleeve that has a vacuum being applied to be caused to collapse against the skin will have the same effect of stiffening the sleeve).

Regarding claim 3, the modified method of Weston discloses fluidly coupling the manifold to a negative pressure source and supplying negative pressure to the manifold for distribution of negative pressure to the intact skin (reduced pressure is supplied to the volume under the enclosure in the area of the wound; directly connected to the reduced pressure supply means by means of a connector; enclosure as modified by Long to include manifold which would distribute negative pressure to the skin) (Weston, para. 0045, lines 5-25).
Regarding claim 4, the modified method of Weston discloses supplying the negative pressure to the manifold further comprises distributing negative pressure to the intact skin surrounding the tissue site (reduced pressure is supplied to the volume under the enclosure in the area of the wound; directly connected to the reduced pressure supply means by means of a connector; enclosure as modified by Long to include manifold which would distribute negative pressure to the skin and is surrounding the tissue site -- tissue site and skin being any part of the body that is enclosed as shown in FIG. 4 of Weston) (Weston, para. 0045, lines 5-25)

Claim 5-7 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452), in view of Long et al. (2009/0299257), and in view of Cornet (2007/0219585).
Regarding claim 5, Weston discloses an apparatus for applying negative pressure to a tissue site of a patient, the apparatus comprising: 
a manifold (matrix/wound packing means; 375) formed from porous material (foam-type structure to enhance gas flow) (para. 0044);
a sleeve(320) (enclosure) configured to cover a liner and form a chamber, the sleeve further configured to seal the chamber between the sleeve and the tissue site (the enclosure is placed over the lower leg portion of the patient, including the liner) (Weston, para. 0044, lines 24-30; also as shown in FIG. 4); and 
a delivery manifold (345; suction drain leads to multiple openings 345a’’) having walls surrounding one or more flow passages configured to receive a negative pressure from a negative-pressure source and deliver negative pressure to the chamber (suction drain and suction drain means operably connected to the reduced pressure supply means 240) (para. 0045, lines 1-5; and 
a delivery tube (364; bulb connection tubing member) having one or more lumens (has one lumen) fluidly coupling the flow passages of the delivery manifold to the negative pressure source (vacuum system 350) (para. 0048).
The device of Weston does not specifically disclose that the manifold layer is circumferentially disposed.
However, Long teaches a reduced pressure apparatus comprising a manifold (332; bolster) that is circumferentially disposed (extends around a circumference) (Long, Para. 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the manifold of the modified device of Weston to be disposed circumferentially as taught by Long in order to provide higher compressive forces as there is no off-loading of the force (Long, para. 0062) and the overall force is distributed evenly to the body part to prevent concentration of forces that may hurt/irritate the patient’s skin.
The now modified device of Weston does not explicitly disclose that the lumens have protrusions to prevent the lumens from collapsing under pressure.
Cornet teaches a reduced pressure apparatus having one or more lumens wherein the lumens having one or more protrusion (2135) (Cornet, para. 0158).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the delivery manifold of the modified device of Weston to have protrusions as taught by Cornet in order to prevent the collapse of the manifold and thus blockage of flow during the application of reduced pressure (Cornet, para. 0158).

Regarding claim 6, the modified apparatus of Weston discloses that the delivery manifold comprises a flexible material (bottom drain portion comprised of polymer tubing that is flexible enough to allow tubing to easily bend, but rigid enough to prevent the tubing from collapsing during use) (Weston, para. 0045) and is disposed between the sleeve and the manifold (delivery manifold is positioned within the sleeve as shown in FIG. 4 and clearly above the manifold to distribute vacuum pressure, see also FIG. 4).
Regarding claim 7, the modified apparatus of Weston discloses the walls further includes a plurality of apertures (345a’’; perforations) that fluidly communicate between the flow passages and the manifold (may extend along different portion to be in communication with suction means 345’) (para. 0045, last 10 lines).
Regarding claim 9, the modified device of Weston discloses that the flexible delivery tube is elliptical in shape (elliptical) and disposed in the chamber between the sleeve and the manifold as shown in Weston’s FIG. 4 (Weston, para. 0045, lines 55-65).
Regarding claim 10, the modified device of Weston disclose that the delivery manifold and the flexible delivery tube are formed of a soft silicon material (silicon) (Weston, para. 0045, lines 55-60).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452), in view of Long et al. (2009/0299257), in view of Cornet (2007/0219585) as applied to claim 5 above and in view of Johnson et al. (2007/0218101).
Regarding claim 11, the modified device of Weston has everything as claimed but does not specifically delivery of a temperature controlled airflow to the manifold.
Weston ‘615 teaches a reduced pressure treatment apparatus that is also adapted to deliver a temperature controlled airflow to manifold skin (forced entry treatment system; air or other gases that is heated or cooled) (Weston ‘615, para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the manifold and sleeve of the modified device of Weston to be adapted to deliver a positive pressure to the chamber between a sleeve and the intact skin as taught by Weston '615 in order to introduce ancillary fluids into the chamber for additional comfort and to control the chamber environment for increased healing of the patient (Weston ’615, para. 0052).
The now modified device of Weston does not disclose that the delivery manifold is able to deliver both airflow and vacuum to the manifold.
Johnson teaches a reduced pressure delivery apparatus with a delivery manifold (241) that is able to deliver both airflow (233) (second lumen may be used to introduce a fluid) and a vacuum (263) (reduced pressure source and the flow channels along the first lumen) to a manifold (Johnson, para. 0079).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the delivery manifold of the modified device of Weston to deliver both the airflow and vacuum with an additional lumen as taught by Johnson in order to provide a compact device with a single connection point for delivery of both a vacuum for reduced pressure therapy and an air flow for controlled conditions within the device.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452), in view of Long et al. (2009/0299257), in view of Cornet (2007/0219585) as applied to claim 5 above, and in further view of Atkinson et al. (2006/0287621).
Regarding claim 12, the modified device of Weston has everything as claimed, but does not disclose that the apparatus further comprises a substantially rigid cast enclosing the sleeve.
Atkinson teaches a reduced pressure device comprising a sleeve (10) (SAC device) and a substantially rigid cast enclosing the sleeve (may be used under a hard cast) (Atkinson, para. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the modified device of Weston a substantially rigid cast enclosing the sleeve as taught by Atkinson in order to provide a protective barrier for protecting a user's injured leg from further injury or damage while simultaneously providing treatment to accelerate healing of the patient's wound/injury.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452) in view of Long et al. (2009/0299257), in view of Cornet (2007/0219585) as applied to claim 5 above, and in further view of Mangrum et al. (2011/0295168).
Regarding claim 13, the modified device of Weston has everything as claimed, but does not specifically disclose further comprising a walking boot enclosing the sleeve.
However, Mangrum teaches a negative pressure apparatus comprising a sleeve (vacuum generating mechanism) and a walking boot enclosing the sleeve (boot; built into the structure of the boot) (Mangrum, para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the modified device of Weston a walking boot as taught by Mangrum in order to obviate the need for designing special shoes to interface with the device and allow the user to walk around (Mangrum, para. 0030).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29-31 of U.S. Patent No. 10,219,973 (here after referred to as Pat. ‘973). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-4, claim 29-31 of Pat. ‘973 has everything as claimed, the only difference being that claim 2 of the present claim is included by independent claim 29 of Pat. ‘973.
Allowable Subject Matter
Claims 14-19 and 24-39 are allowed.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 17 of the Remarks, regarding claim 1, that the office action’s alleged motivation to combine is largely irrelevant to the inclusion of a the manifold of long because the alleged motivation is directly tied to comfort layer of Long, not the manifold. Applicant further argues that because Weston already includes an alleged comfort layer, there is not motivation to incorporate the manifold of Long into West. However, Examiner respectfully disagrees, since Applicant appears to be merely choosing to focus on a portion of the motivation statement regarding the comfort layer and ignores the purpose and benefit provided by introducing the manifold formed from a porous material having the open cell structure. The motivation provided clearly explains that the specific configuration of having the recited layering of the manifold and comfort layer allows for both avoiding skin irritation (provided by the comfort layer) while the manifold is able to evenly distribute pressure to the tissue (provided by the manifold, which also reduces any concentration of pressure being applied to the body by the device). As a result, the rejection to claim 1 still stands.
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619